Title: From Benjamin Franklin to Jean de Neufville & fils, 4 February 1782
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,
Passy, Feb. 4. 1782.
I have received lately the Honour of Sundry Letters from you, acquainting me that our Goods which had been detained by the owners of the Ships, in Order to extort from us an exorbitant Demand of 60000 florins were delivering to Mr. Barclay; and by yours of the [21]st. past you acquaint me that the last Part of them are delivered, which I am glad to hear. in return you will understand that I have paid the Bills of which I threatned to stop Payment if the Goods were not delivered. Mr. Barclay’s Letter to me, informing that your particular Conduct in the affair had been to his Satisfaction, gives me also much Pleasure. I shall therefore probably have no Occasion to say anything farther on that disagreable Attempt, except that in reply to your repeated observation how much it might hurt the Credit of the United States if I refused Payment of the Bills, I would observe that it as much concern’d the Credit of Holland that I should have the goods delivered to me, as it concerned the Credit of our States that I should pay for them; and I believe the impartial World would be all of Opinion, that the Delivery ought to precede the Payment. With great Regard, I have the honour to be, Gentlemen, &c.
Messrs. J. de Neufville & fils
